Citation Nr: 1024051	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-16 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a genitourinary 
disability (previously claimed as a bladder condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, E.J., E.L.L., and C.J.


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel

INTRODUCTION

The appellant served on active duty from March 1, 1956 to May 
3, 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In December 2007, the appellant 
submitted a Notice of Disagreement with the denial of his 
claim and timely perfected his appeal in May 2008.

In December 2007, the appellant participated in a Decision 
Review Officer hearing.  He later participated in a Travel 
Board hearing with the undersigned Acting Veterans Law Judge 
in June 2009.  Transcripts of these proceedings have been 
associated with the appellant's claims file.

This case was previously before the Board in September 2009 
when it was remanded for further development.  As the 
required development has been completed, appellate review may 
proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the appellant's currently diagnosed genitourinary disability 
is the result of a disease or injury in service.


CONCLUSION OF LAW

A genitourinary disability was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.3.04 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Prior to initial adjudication of the appellant's 
claim, a letter dated in March 2007 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that a claimant is given the opportunity to submit 
information and evidence in support of his claim.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2009) (harmless error).  In view of the foregoing, 
the Board finds that the appellant was notified and aware of 
the evidence needed to substantiate his claim, as well as the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records are in 
the claims file.  Private treatment records have been 
submitted by the appellant.  The appellant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to his claim.  In fact, the 
appellant stated that he had submitted all pertinent private 
treatment records and that the record was complete.  See 
Travel Board Hearing Transcript, June 16, 2009, p. 6-7.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The record indicates that the appellant participated in a VA 
examination in January 2010, the results of which have been 
included in the claims file for review.  The examination 
involved a review of the claims file, a thorough examination 
of the appellant, and opinions that were supported by 
sufficient rationale.  Therefore, the Board finds that the 
examinations are adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).  Given the foregoing, the Board finds that the VA 
has substantially complied with the duty to obtain the 
requisite medical information necessary to make a decision on 
the appellant's claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant contends that he currently suffers from a 
genitourinary disability as a result of his active duty 
service.  The Board disagrees.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal connection between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The appellant has been diagnosed with urinary frequency, 
nocturia, dysuria, hematuria, microhematuria, and urge 
incontinence by private physicians.  See C.C.M.H. and L.U.A. 
Treatment Records, generally.  He has also been diagnosed 
with urethral stricture, status post urethral dilation and 
urinary incontinence.  See VA Examination Report, January 19, 
2010.  Thus, element (1) of Hickson, current disability, has 
been satisfied.

Review of the appellant's service treatment records indicated 
that the appellant was in good health and had no 
genitourinary complaints upon enlistment.  Specifically, the 
enlistment examinations in January 1956 and March 1956 
indicated that his genitourinary system was normal.  Later in 
March 1956, however, the appellant complained of polyuria.  
He subsequently complained of enuresis.  No pathologic 
urinary findings were made upon examination.  In April 1956, 
the appellant again complained of enuresis.  He was deemed to 
be unsuitable for service in May 1956, due to a pre-existing 
personality disorder.  Upon separation examination, the 
appellant's genitourinary system was noted to be normal.  Due 
to the fact that the appellant experienced polyuria and 
enuresis during service, the Board will afford the appellant 
the benefit of the doubt and consider element (2) under 
Hickson as satisfied.

The remaining question is whether a credible medical nexus 
exists between the appellant's currently diagnosed 
genitourinary disabilities and his in-service genitourinary 
symptoms.  The Board is free to favor one medical opinion 
over another, provided it offers an adequate basis for doing 
so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Evidence in support of the appellant's claim consists of an 
April 2007 letter from Dr. C.C.  In the statement, Dr. C.C. 
stated that the appellant has been under his care since 2004 
for urinary difficulties.  He further stated that the 
appellant has "a greater than 50 year history of urinary 
urgency with occasional urge incontinence" and has had 
"urinary symptoms and incontinence since his period of 
service in the military."  Dr. C.C. then opined that 
"although it is not completely possible to state that his 
urethral stricture and overactive bladder were present at 
that time, they certainly may have been."  See Statement of 
C.C., M.D., April 24, 2007.

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  It is clear from a review of the April 
2007 letter, Dr. C.C. did not have the benefit of a full 
review of the appellant's medical history (to include his 
service treatment records), nor did he provide any rationale 
for his opinion that the appellant had suffered from urinary 
incontinence as a result of his time in service.  Dr. C.C. 
merely provided a bare conclusion in support of the 
appellant's claim, which lacks probative value.

The Board is aware of the January 2008 and March 2010 letters 
from the appellant, which indicated that his post-service 
treatment records from 1956 to 1983, have been destroyed.  
Records dated from 1983 to 2007 first reflect a diagnosis of 
and treatment for genitourinary problems in 2004, as noted in 
both Dr. C.C.'s April 2007 letter and the January 2010 VA 
Examination Report.  From this evidence, it is unclear on 
what basis Dr. C.C. based his opinion of continuity of 
symptomatology.  Further, the lapse of over 45 years between 
the appellant's discharge from service and the first medical 
documentation of a genitourinary problem constitutes 
significant evidence against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (nothing that it was proper to 
consider the appellant's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised); Mense v. Derwinski, 1 Vet. App. 
354 (affirming a Board decision finding that the appellant 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition).  

With respect to the appellant's contentions that he has 
experienced genitourinary disabilities since service, the 
Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  However, the Board finds that 
the appellant's lay statements in the present case are 
outweighed by the negative post-service treatment records 
(indicating urinary incontinence and urethral stricture that 
began many years after service), and the negative VA medical 
opinion cited below.  

The Board acknowledges that the appellant is competent to 
give evidence about what he experiences; for example, he is 
competent to discuss his urinary symptoms.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  Accordingly, the Board 
does not find the April 2007 medical statement or the 
appellant's contentions to be persuasive evidence in this 
case.

The negative evidence of record includes the January 2010 VA 
Examination Report.  After a thorough review of the claims 
file and examination of the appellant, the VA examiner noted 
that his service treatment records were negative for a 
diagnosis of urinary incontinence or urethral stricture.  The 
VA examiner also noted that the first evidence of urinary 
incontinence or other urinary tract disorder was dated in 
2004.  Given the lack of in-service diagnosis as well as lack 
of treatment for years after service, the VA examiner opined 
that it is less likely than not that the appellant's current 
genitourinary disabilities were etiologically related to his 
active duty service.

The VA examiner's January 2010 negative nexus opinion was 
based upon thorough review of the record, comprehensive 
examination of the appellant, and thoughtful analysis of 
information gleaned from this review and examination.  See 
Barr, supra.  It also is consistent with the approximately 45 
year gap between service and complaint of or treatment for 
genitourinary problems in the appellant's post-service 
treatment records.  Further, VA examiner provided a fully 
supported conclusion, as opposed to Dr. C.C.'s bare 
assertions.  In fact, Dr. C.C.'s April 2007 opinion letter 
appears to be based solely upon the appellant's account of 
his medical history.  See LeShore v. Brown, 8 Vet. App. 406 
(1995) (the mere transcription of medical history does not 
transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional).

In sum, although the appellant has established that he 
currently suffers from genitourinary disabilities and 
experienced genitourinary problems during service, the weight 
of the evidence of record does not support a finding of a 
nexus between the two.  The appellant's claim therefore fails 
on the basis of element (3) of Hickson and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.


ORDER

Entitlement to service connection for a genitourinary 
disability is denied.



____________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


